DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 12-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Publication No. 2013/0070358), hereinafter referred to as Suzuki, in view of Jitsumori (U.S. Patent No. 4,268,120), hereinafter referred to as Jitsumori.

In regard to claim 1, Suzuki teaches an external mirror assembly for a vehicle (Suzuki paragraph 26 noting an electric door mirror 1 configured by a door mirror base 2 which is fixed to a front door of a vehicle) comprising:
a support arm (Suzuki Fig. 1, and paragraph 26 noting the mirror main body 4 is pivotably attached to a pedestal portion 2b of the door mirror base 2) adapted to be affixed to an associated vehicle side door (Suzuki Fig. 1, and paragraph 26 noting door mirror base 2 which is fixed to a front door of a vehicle, and that pedestal portion 2b is part of door mirror base 2);
a housing movably mounted to the support arm (Suzuki Fig. 1, and paragraph 26 noting the mirror main body 4 is pivotably attached to a pedestal portion 2b of the door mirror base 2), the housing having an adapter plate disposed within the housing (Suzuki paragraph 29 noting mirror housing 6 is configured by a housing main body 6A for accommodating the mirror surface angle adjusting unit 20) for attachment of a glass assembly (Suzuki Fig. 3 showing the mirror surface angle adjusting unit 20, and the mirror holder assembly 7; and Suzuki paragraph 27 noting a mirror surface angle adjusting unit 20 which is fitted to a back face 7f of the mirror holder 7; and Suzuki Fig. 4 showing 20 attached to 7, disposed within the housing);
the glass assembly (Suzuki mirror holder 7) including a mirror affixed to a mirror backing plate (Suzuki paragraph 27 noting back face 7f of the mirror holder 7 that is fixed with a mirror 7a on a surface side for adjusting an angle of the mirror holder 7; and Suzuki Figs. 3-4), the mirror backing plate securing the glass assembly to the housing (Suzuki paragraph 27 noting a mirror surface angle adjusting unit 20 which is fitted to a back face 7f of the mirror holder 7; and Suzuki Fig. 4 showing 20 attached to 7, disposed within the housing) so that movement of the housing and glass assembly together and in tandem relative to the support arm adjusts a field of view of the mirror as viewed by an associated vehicle operator (Suzuki paragraph 26 noting that the door mirror main body 4 is pivotably attached to a pedestal portion 2b. It can be seen that pivoting the mirror body along the 
wherein the mirror backing plate is releasably connected to the adapter plate at a connection location (Suzuki Fig. 3, and paragraphs 30-31 noting the back face of the mirror holder has clamp claw portions 7c, which clip onto the protruding catch portions 22 of the mirror surface angle adjusting unit 20, which connect to allow the mirror holder 7 to be removably coupled to the mirror surface angle adjusting unit 20), and a door removably mounted to the housing (Suzuki Fig. 4 showing removable cover portion 6b mounted to the housing, for giving access to the area S2 within the mirror housing).
However, Suzuki does not expressly disclose the connection location is concealed by the removably mounted door.
In the same field of endeavor, Jitsumori teaches the connection location is concealed by a removably mounted door (Jitsumori claim 1 noting a portion of the casing being removably attached for manipulation/adjustment of support plates and each of the mirrors, such that it permits access to the mirrors and support plates).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Suzuki with the teachings of Jitsumori, because both disclosures relate to the field of placing mirrors on the sides of vehicles that have adjustable mirror surface angles, and to allow the driver to view rearward views. Additionally, both disclosures have mirror housings which have removable access doors that allow better access to manipulate portions of the mirror system. The teachings of Suzuki include that of a door that allows for access to connection points of portions of the mirror system to allow them to be installed/removed easily. The teachings of Jitsumori include that of a door that allows access to the mirrors/backing plates of the mirrors, and would benefit the teachings of Suzuki by having removable panels that allow the disclosed system to easily access/manipulate more items inside the mirror housing. Thus, modified to incorporate the teachings of Jitsumori, the teachings of Suzuki include all of the limitations presented in claim 1.

In regard to claim 2, Suzuki and Jitsumori teach all of the limitations of claim 1 as discussed above. In addition, Suzuki teaches wherein at the connection location a fastener releasably connects the mirror backing plate and the adapter plate (Suzuki Fig. 3, and paragraphs 30-31 noting the back face of the mirror holder has clamp claw portions 7c, which clip onto the protruding catch portions 22 of the mirror surface angle adjusting unit 20, which connect to allow the mirror holder 7 to be removably coupled to the mirror surface angle adjusting unit 20).
However, Suzuki does not expressly disclose with the door removed from the housing the fastener is accessible from an underside of the housing.
	In the same field of endeavor, Jitsumori teaches with the door removed from the housing the fastener is accessible from an underside of the housing (Jitsumori Fig. 2 showing the removable door on the housing, and that it spans portions of the top and bottom of the housing, allowing access from an underside).
	It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Suzuki with the teachings of Jitsumori for the same reasons as stated above in regard to claim 1.

In regard to claim 3, Suzuki and Jitsumori teach all of the limitations of claim 2 as discussed above. In addition, Suzuki teaches wherein the mirror backing plate includes a mounting tab, the fastener releasably connects the mounting tab to the adapter plate (Suzuki Fig. 3, and paragraphs 30-31 noting the back face of the mirror holder has clamp claw portions 7c, which clip onto the protruding catch portions 22 of the mirror surface angle adjusting unit 20, which connect to allow the mirror holder 7 to be removably coupled to the mirror surface angle adjusting unit 20).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Suzuki with the teachings of Jitsumori for the same reasons as stated above in regard to claim 1.

In regard to claim 4, Suzuki and Jitsumori teach all of the limitations of claim 2 as discussed above. In addition, Jitsumori teaches wherein an access cavity is defined between the adapter plate and the mirror backing plate (Jitsumori claim 1 noting a portion of the casing being removably attached for manipulation/adjustment of support plates and each of the mirrors, such that it permits access to the mirrors and support plates; and Jitsumori Fig. 2 showing the access), and with the door removed from the housing the access cavity is sized to receive an associated tool for detaching the glass assembly from the housing (Jitsumori Fig. 2 showing the removable portion of the housing and the access it gives when removed. It is implicit that this is sized to be able to at least receive a screwdriver, as the panel is the size of the majority of the back of the mirror housing, and it can be seen that that is larger than necessary for a tool such as a screwdriver to be able to enter the housing).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Suzuki with the teachings of Jitsumori for the same reasons as stated above in regard to claim 1.

In regard to claim 6, Suzuki and Jitsumori teach all of the limitations of claim 1 as discussed above. In addition, Jitsumori teaches wherein an underside of the housing includes a cutout that extends through a peripheral edge of the housing (Jitsumori Figs. 2-3 showing the shape of the removable portion 8, and how it is attached/removed from the housing. The cutout line where the pieces connect on the underside of the housing can be seen in Fig. 3), the cutout is sized to receive the door (Jitsumori Figs. 2-3 showing the shape of the removable portion 8, and how it is attached/removed from the housing, and showing that the housing is shaped to receive the removable portion 8), and the door is shaped to substantially conform to the underside of the housing (Jitsumori Figs. 2-3 showing the shape of the removable portion 8, and how it is attached/removed from the housing, and showing that the housing is shaped to receive the removable portion 8, and the removable portion 8 is shaped to fit to the housing) so that a peripheral edge of the mirror backing plate is substantially flush with both the peripheral edge of the housing and a peripheral edge of the door (Jitsumori Fig. 1 and 3 showing that the edges of the mirror, along with their backing plates are substantially flush with the bottom of the 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Suzuki with the teachings of Jitsumori for the same reasons as stated above in regard to claim 1.

In regard to claim 7, Suzuki and Jitsumori teach all of the limitations of claim 1 as discussed above. In addition, Jitsumori teaches further including a connector located at least partially within the housing, the connector adapted to releasably engage the door (Jitsumori Fig. 2 showing a tab on the right portion of the underside of the cover 8, which is partially within the housing when attached).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Suzuki with the teachings of Jitsumori for the same reasons as stated above in regard to claim 1.

In regard to claim 12, Suzuki teaches a mirror assembly (Suzuki paragraph 26 noting an electric door mirror 1 configured by a door mirror base 2 which is fixed to a front door of a vehicle) configured to be mounted on a support arm (Suzuki Fig. 1, and paragraph 26 noting the mirror main body 4 is pivotably attached to a pedestal portion 2b of the door mirror base 2) which is affixed to an associated vehicle side door (Suzuki Fig. 1, and paragraph 26 noting door mirror base 2 which is fixed to a front door of a vehicle, and that pedestal portion 2b is part of door mirror base 2), the mirror assembly comprising:
a housing (Suzuki Fig. 1, and paragraph 26 noting the mirror main body 4 is pivotably attached to a pedestal portion 2b of the door mirror base 2) having a peripheral edge that defines an opening (Suzuki Fig. 4 showing the housing with mirror 7a and assembly 7 positioned within an opening on the right side of the image of the housing);
an adapter plate disposed within the housing (Suzuki paragraph 29 noting mirror housing 6 is configured by a housing main body 6A for accommodating the mirror surface angle adjusting unit 20);
a glass assembly (Suzuki mirror holder 7) positioned within the opening (Suzuki Fig. 4 showing the housing with mirror 7a and assembly 7 positioned within an opening on the right side of the image of the housing), the glass assembly including a mirror affixed to a mirror backing plate (Suzuki paragraph 27 noting back face 7f of the mirror holder 7 that is fixed with a mirror 7a on a surface side for adjusting an angle of the mirror holder 7; and Suzuki Figs. 3-4), the mirror backing plate is fastened to the adapter plate via a fastener to releasably (Suzuki Fig. 3, and paragraphs 30-31 noting the back face of the mirror holder has clamp claw portions 7c, which clip onto the protruding catch portions 22 of the mirror surface angle adjusting unit 20, which connect to allow the mirror holder 7 to be removably coupled to the mirror surface angle adjusting unit 20) secure the glass assembly to the housing (Suzuki paragraph 27 noting a mirror surface angle adjusting unit 20 which is fitted to a back face 7f of the mirror holder 7; and Suzuki Fig. 4 showing 20 attached to 7, disposed within the housing); and
a door removably mounted to the housing (Suzuki Fig. 4 showing removable cover portion 6b mounted to the housing, for giving access to the area S2 within the mirror housing).
However, Suzuki does not expressly disclose that the door is on an underside of the housing for concealing the fastener. 
In the same field of endeavor, Jitsumori teaches a door on an underside of the housing (Jitsumori Fig. 2 showing the removable door on the housing, and that it spans portions of the top and bottom of the housing, allowing access from an underside) for concealing the fastener (Jitsumori claim 1 noting a portion of the casing being removably attached for manipulation/adjustment of support plates and each of the mirrors, such that it permits access to the mirrors and support plates).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Suzuki with the teachings of Jitsumori for the same reasons as stated above in regard to claim 1.

In regard to claim 13, Suzuki and Jitsumori teach all of the limitations of claim 12 as discussed above. In addition, Jitsumori teaches further including a seal member mounted within an aperture in the underside of the housing, the seal member includes a connector adapted to releasably engage the door (Jitsumori Fig. 2 showing a tab on the right portion of the underside of the cover 8, which is partially within the housing when attached, and Jitsumori column 2, lines 51-57 noting that the cover 8 prevents rain water from entering the case, and as such could be described as sealing the mirror housing when the cover is attached, and the edges of the cover 8 which engage with the body of the casing are seal members).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Suzuki with the teachings of Jitsumori for the same reasons as stated above in regard to claim 1.

In regard to claim 16, Suzuki and Jitsumori teach all of the limitations of claim 12 as discussed above. In addition, Suzuki teaches wherein the mirror backing plate includes a mounting tab, the fastener releasably connects the mounting tab to the adapter plate (Suzuki Fig. 3, and paragraphs 30-31 noting the back face of the mirror holder has clamp claw portions 7c, which clip onto the protruding catch portions 22 of the mirror surface angle adjusting unit 20, which connect to allow the mirror holder 7 to be removably coupled to the mirror surface angle adjusting unit 20).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Suzuki with the teachings of Jitsumori for the same reasons as stated above in regard to claim 1.

In regard to claim 17, Suzuki and Jitsumori teach all of the limitations of claim 12 as discussed above. In addition, Jitsumori teaches wherein an access cavity is defined between the adapter plate and the mirror backing plate (Jitsumori claim 1 noting a portion of the casing being removably attached for manipulation/adjustment of support plates and each of the mirrors, such that it permits access to the mirrors and support plates; and Jitsumori Fig. 2 showing the access), and with the door removed from the housing the access cavity is sized to receive an associated tool for detaching the glass assembly from the housing (Jitsumori Fig. 2 showing the removable portion of the housing and the access it gives when removed. It is implicit that this is sized to be able to at least receive a screwdriver, as 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Suzuki with the teachings of Jitsumori for the same reasons as stated above in regard to claim 1.

In regard to claim 18, Suzuki teaches a method of removing (Suzuki paragraphs 7 and 15 noting that the mirror assembly is designed to allow for increased performance of assembly operation, and implicitly, disassembly operation) a glass assembly (Suzuki mirror holder 7) from a housing of an exterior mirror assembly mounted on a support arm (Suzuki Fig. 1, and paragraph 26 noting the mirror main body 4 is pivotably attached to a pedestal portion 2b of the door mirror base 2) which is affixed to an associated vehicle side door (Suzuki Fig. 1, and paragraph 26 noting door mirror base 2 which is fixed to a front door of a vehicle, and that pedestal portion 2b is part of door mirror base 2), the method comprising:
removing a door from an the housing, the door in a mounted state concealing the housing (Suzuki Fig. 4 showing removable cover portion 6b mounted to the housing, for giving access to the area S2 within the mirror housing);
with the door removed, removing the fastener that connects the adapter plate (Suzuki Fig. 4 showing removable cover/door portion 6b, giving access to remove fasteners 32 which connect the adapter plate into the housing); and a fastener that connects the mirror backing plate to the adapter plate (Suzuki Fig. 3, and paragraphs 30-31 noting the back face of the mirror holder has clamp claw portions 7c, which clip onto the protruding catch portions 22 of the mirror surface angle adjusting unit 20, which connect to allow the mirror holder 7 to be removably coupled to the mirror surface angle adjusting unit 20).
However, Suzuki does not expressly disclose the door is on the underside of the housing, and the door conceals a fastener which fastens a mirror backing plate of the glass assembly to an adapter plate housed within the housing; with the door removed, removing the fastener that connects the mirror backing plate to the adapter plate and with the fastener removed, inserting an associated tool for detaching the glass assembly in an access cavity defined between the adapter plate and the mirror backing plate.
In the same field of endeavor, Jitsumori teaches the door is on the underside of the housing (Jitsumori Fig. 2 showing the removable door on the housing, and that it spans portions of the top and bottom of the housing, allowing access from an underside), and the door conceals a fastener which fastens a mirror backing plate of the glass assembly to an adapter plate housed within the housing (Jitsumori claim 1 noting a portion of the casing being removably attached for manipulation and adjustment of support plates and each of the mirrors, such that it permits access to the mirrors and support plates)
with the door removed, accessing the fastener that connects the mirror backing plate to the adapter plate and with the fastener removed (Jitsumori claim 1 noting a portion of the casing being removably attached for manipulation and adjustment of support plates and each of the mirrors, such that it permits access to the mirrors and support plates), inserting an associated tool for detaching the glass assembly in an access cavity defined between the adapter plate and the mirror backing plate (Jitsumori Fig. 2 showing the removable portion of the housing and the access it gives when removed. It is implicit that this is sized to be able to at least receive a screwdriver, as the panel is the size of the majority of the back of the mirror housing, and it can be seen that that is larger than necessary for a tool such as a screwdriver to be able to enter the housing).
However, Jitsumori does not expressly disclose removing the fastener or detaching the glass assembly. It would have been obvious, for a person having ordinary skill in the art before the effective filing date, that the combination of Suzuki, which describes a mirror housing apparatus designed with the mirror backing plate attached to the adjusting unit 20 with simple clamps/tabs, and the mirror housing is assembled with a removable door for easy assembling/disassembling intention; with Jitsumori, which describes a housing with a removable door to give easy access to the cavity holding the mirrors and backing plates, that such a combination would result in a housing made for easy assembly and disassembly, that could provide removable doors to allow easy access to manipulate or disassemble the clamps/tabs that connect the backing plate to the adjusting unit, and the doors are sized that any necessary tools, such as a screwdriver, could be used.


In regard to claim 19, Suzuki and Jitsumori teach all of the limitations of claim 18 as discussed above. In addition, Jitsumori teaches wherein the step of removing the door includes pressing a seal member mounted to the underside of the housing so that a connector defined by the seal member disengages from a mounting tab provided on the door (Jitsumori Fig. 2 showing a tab on the right portion of the underside of the cover 8, which is partially within the housing when attached, and Jitsumori column 2, lines 51-57 noting that the cover 8 prevents rain water from entering the case, and as such could be described as sealing the mirror housing when the cover is attached, and the edges of the cover 8 which engage with the body of the casing are seal members. Thus, it can be seen that when the door is removed, the seal members disengage the mounting tab).


Allowable Subject Matter
Claims 5, 8-11, and 14-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Boddy et al. – U.S. Patent No. 7,370,985

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TYLER B. EDWARDS
Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488